Citation Nr: 1818210	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for right lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for left lower extremity peripheral neuropathy, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a witness.


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

In December 2009, the Veteran and a witness testified at a hearing before a decision review officer, and a transcript is of record.

In September 2016, the Board remanded these matters for further development and the case has been returned for appellate consideration.  As discussed below, the Board finds that there has not been substantial compliance with its September 2016 remand and, therefore, it may not proceed with a determination on the merits at this time.  See  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

From the outset, the Board notes that the evidence of record dating back at least ten years is replete with instances of the Veteran not staying in touch with VA and not appearing at appointments.  Nevertheless, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).

The Board's September 2016 remand directed that the Veteran be asked to identify any private or VA treatment providers who have treated him since December 2009 for his type II diabetes mellitus and associated lower extremity peripheral neuropathies.  In November 2016, the RO wrote to the Veteran requesting information on any outstanding medical records, mailing it to [REDACTED].  This letter was not returned to the RO, and the Veteran did not respond.

The Board's September 2016 remand also directed that the Veteran be scheduled for VA examinations to determine the severity of his type II diabetes mellitus and associated lower extremity peripheral neuropathies and to determine the impact his service-connected disabilities has on his employability.

A March 9, 2017, screen shot of the C&P Examination Request Routing Assistant shows that an examination site was searched for using the ZIP code corresponding to the [REDACTED] address. 

A March 9, 2017, Compensation and Pension Exam Inquiry shows that appropriate examinations were requested that day.  The inquiry also contained a message advising that the address/phone number provided by VBA differed from the one in VHA's database, and it was instructed:  "Please verify address for accuracy before mailing exam notification letter."  The address in VHA's database was [REDACTED].  

An April 2017 Compensation and Pension Exam Inquiry shows that on March 31, 2017, the scheduled examinations were cancelled because the Veteran failed to report.

The Board notes that the evidence is negative for an indication that the RO took any action to verify the Veteran's current contact information.  Furthermore, there is no evidence that the RO sent the Veteran any notice of the scheduled examinations.

The Veteran's medical records in CAPRI show that in July 2017 he walked into Primary Care seeking assistance with his electric bill.  Presumably the nurse confirmed his contact information at that time.  The records show that he did not have time to wait to meet with a social worker so an appointment was made for the next day, which he did not attend.  His medical records show that in September 2017 Primary Care wrote to the Veteran at [REDACTED], on the matter of continuation of medical care in the VA medical center.

The evidence of record shows that as recently as December 2017 VBA continued to mail correspondence to [REDACTED].  The claims file does not contain any recently returned mail from the U.S. Postal Service nor has the Veteran responded to VA mail.

Claimants bear the burden of keeping VA apprised of their whereabouts, and VA does not have a burden to turn up heaven and earth to locate them if they fail to do so.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (addressing the presumption of regularity).  Here, however, the record shows that VA was on notice that there was a conflict of addresses for the Veteran within its system, and there is no evidence that action was taken to rectify the matter.  Additionally, there is no evidence that the RO sent any notice to the Veteran at all concerning the scheduled VA examinations.  Furthermore, after the scheduled VA examinations were cancelled, there is no evidence that the RO sent notice to the Veteran explaining why it had not or would not provide the Veteran with the required examinations.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA provides an examination it must be adequate or VA must notify the veteran why one will not be or cannot be provided); see 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4), (d) (2017) (setting out when VA will provide an examination or obtain a medical opinion and when VA will discontinue providing assistance).

As the record does not establish that the Veteran was afforded the opportunity to augment his medical records as directed in the Board's September 2016 remand, it is necessary to remand these matters again to provide the Veteran an opportunity to do so.  A remand by the Board confers on the Veteran, as a matter of law, the right to have compliance with the remand directives, and the Board has a duty to ensure such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing incomplete development in this case, the Board must remand these matters.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

As the Veteran was not afforded the VA examinations as directed in the Board's September 2016 remand, it is necessary to remand these matters again to provide the Veteran with the necessary VA examinations for determining the current severity of his service-connected type II diabetes mellitus and associated lower extremity peripheral neuropathies.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

To effectuate compliance with this remand, the AOJ must make reasonable efforts to contact the Veteran to obtain a current address and other contact information and document such efforts accordingly.  The Board notes that the Veteran is represented so the AOJ should seek assistance from the representative as appropriate and copy the representative on all correspondence.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain his current address and other contact information.  The AOJ should seek assistance from the Veteran's representative as appropriate.  The AOJ should remind the Veteran of his duty to keep VA apprised of any changes in contact information.  Document all efforts to contact the Veteran.  Contact addresses for the Veteran include:

[REDACTED]

and

[REDACTED]

2.  After clarifying the Veteran's current contact information, he should be asked whether he has additional private medical records or evidence since December 2009 pertaining to his type II diabetes mellitus and associated lower extremity peripheral neuropathies, and if so, assist him in obtaining it.  Relevant VA treatment records dated from September 2017 through the present should also be associated with the record.

3.  After clarifying the Veteran's current contact information, schedule him for appropriate VA examinations to identify the symptoms and manifestations associated with his type II diabetes mellitus and lower extremity peripheral neuropathies, any resulting impairment, and to determine the severity of the symptoms and impairment.  Notice of the scheduled examinations should be mailed to both the Veteran and his representative.

The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Upon review of the record and the examination, the examiner should state all manifestations, symptoms, and residuals associated with the Veteran's type II diabetes mellitus and lower extremity peripheral neuropathies, and discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.

The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.
Also, the examiner should not resort to mere speculation.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




